UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


PAUL REIFFER,

                Plaintiff,

        v.                                              Civil Action No. 20-979 (TJK)

AET LIMO, LLC,

                Defendant.


                                   MEMORANDUM OPINION

        Paul Reiffer is a London photographer who owns the copyright on a photograph he took

of the Golden Gate Bridge. He filed this suit in April 2020 because AET Limo, LLC, a

California limousine company, allegedly infringed his copyright when it posted the photograph

to advertise its services on its website. Reiffer served AET and AET failed to appear, so Reiffer

filed for entry of default, which the Clerk of the Court granted. The Court—wary of its

obligation to “satisfy itself that it has personal jurisdiction before entering judgment against an

absent defendant,” Mwani v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005)—ordered Reiffer to show

cause by August 3, 2020, “why this case should not be dismissed for lack of personal jurisdiction

or transferred to the Central District of California ‘in the interest of justice,’ 28 U.S.C.

§ 1406(a).” Reiffer failed to respond, and the Court will now dismiss his complaint for lack of

personal jurisdiction.

                                           *       *       *

        The plaintiff has the burden of establishing that this Court has personal jurisdiction over

the defendant. See FC Inv. Grp. LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1091 (D.C. Cir. 2008).

He can meet that burden “with a prima facie showing” resting on arguments in the “pleadings,
                                                                        CONFIDENTIAL DRAFT


bolstered by such affidavits and other written materials as [he] can otherwise obtain.” Mwani,

417 F.3d at 7. A court need not accept “conclusory statements” or “bare allegations” about the

defendant’s actions in a selected forum. GTE New Media Servs. Inc. v. BellSouth Corp., 199

F.3d 1343, 1349 (D.C. Cir. 2000).

       “To establish personal jurisdiction over a non-resident, a court must engage in a two-part

inquiry.” Id. at 1347. First, the Court must determine whether there is personal jurisdiction

under the District of Columbia’s long-arm statute, D.C. Code § 13-423(a). See id. The statute

provides, in relevant part, that a “District of Columbia court may exercise personal jurisdiction

over a person” as to any claim arising from the person “transacting any business in the District of

Columbia” or “contracting to supply services in the District of Columbia.” D.C. Code § 13-

423(a)(1)–(2). Second, if there is personal jurisdiction under the long-arm statute, the Court

must also determine whether the exercise of personal jurisdiction would be consistent with the

Fifth Amendment’s Due Process Clause. See GTE New Media Servs. Inc., 199 F.3d at 1347.

       Reiffer fails to make a prima facie case at step one. The Complaint apparently invokes

D.C. Code § 13-423(a)(1)–(2) by alleging, in conclusory fashion, that personal jurisdiction exists

because AET “transacted business in the District of Columbia” and “contracted to supply

services in the District of Columbia,” ECF No. 1 (“Compl.) ¶ 5. But Reiffer neither alleges in

the Complaint nor otherwise proffers any facts to support these allegations or to explain how his

claim “ar[ose] from” these purported dealings, D.C. Code § 13-423(a)(1), (b). Indeed, the only

relevant facts asserted in the Complaint suggest otherwise: AET “is a Limited Liability Company

existing under the laws of the State of California, with headquarters in Los Angeles, California,”

id. ¶ 2. In sum, the Complaint is bereft of any factual allegations that AET conducts business

here, caused any injury here, or engages in persistent conduct here, see generally Complaint; see




                                                 2
                                                                         CONFIDENTIAL DRAFT


also Bigelow v. Garrett, 299 F. Supp. 3d 34, 45 (D.D.C. 2018); Shaheen v. Smith, 994 F. Supp.

2d 77, 88 (D.D.C. 2013). The Court also notes that under Circuit precedent, “personal

jurisdiction surely cannot be based solely on the ability of District residents to access the

defendant[’s] website[], for this does not by itself show any persistent course of conduct by the

defendants in the District.” GTE New Media Servs. Inc., 199 F.3d at 1349. Thus, the Court

lacks personal jurisdiction over AET. 1

                                          *       *       *

       For these reasons, the Court will dismiss the Complaint, ECF No. 1, without prejudice. A

separate order will issue.

                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: August 4, 2020




1
  The Court gave Reiffer the opportunity to show why transfer, instead of dismissal, was “in the
interest of justice,” 28 U.S.C. § 1406(a), but he failed to respond to the Court’s Order to Show
Cause. See Minute Order of July 6, 2020. It appears that the Copyright Act’s three-year statute
of limitations has not run, see 17 U.S.C. § 507(b); Compl. ¶ 10 (alleging that AET posted the
copyrighted photograph to its website “on or about October 1, 2017”), and the Court sees no
other “procedural obstacles [that] impede an expeditious and orderly adjudication on the merits”
such that transfer would be appropriate. Sinclair v. Kleindienst, 711 F.2d 291, 293–94 (D.C. Cir.
1983) (cleaned up).


                                                  3